EXHIBIT 10(n)

WAL-MART STORES, INC.

DIRECTOR COMPENSATION DEFERRAL PLAN

(Amended and Restated

Effective June 4, 2010)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              PAGE   ARTICLE I GENERAL      1      1.1    Purpose and History of
Plan.      1      1.2    Background; Effective Dates      1      1.3    Nature
of Accounts.      2    ARTICLE II DEFINITIONS      2      2.1    Definitions.   
  2    ARTICLE III DEFERRAL ELECTIONS      5      3.1    Deferral Election.     
5    ARTICLE IV DEFERRAL ACCOUNTS      6      4.1    Share Deferral Accounts.   
  6      4.2    Cash Deferral Accounts.      7      4.3    Interest on Cash
Deferral Accounts.      7    ARTICLE V PAYMENT OF DEFERREDFEES      7      5.1
   Form of Payment.      7      5.2    Timing of Payment.      8      5.3   
Amount of Lump Sum Payments.      8      5.4    Amount of Installment Payments.
     9      5.5    Distribution Upon Death.      9      5.6    Gross Misconduct.
     10    ARTICLE VI ADMINISTRATION      11      6.1    Administration.      11
   ARTICLE VII      11      7.1    General.      11      7.2    Appeals
Procedure.      12      7.3    Calculation of Days.      12    ARTICLE VIII
MISCELLANEOUS PROVISIONS      12      8.1    Amendment or Termination of Plan.
     12      8.2    Non-Alienability.      12      8.3    Withholding for Taxes.
     13      8.4    Income and Excise Taxes.      13      8.5    Successors and
Assigns.      13      8.6    Governing Law.      13   

 

i



--------------------------------------------------------------------------------

WAL-MART STORES, INC.

DIRECTOR COMPENSATION DEFERRAL PLAN

ARTICLE I

GENERAL

 

1.1 Purpose of Plan.

Prior to June 4, 2010, the purpose of the Wal-Mart Stores, Inc. Director
Compensation Plan was to: (a) provide a structure for determining the amount and
form of fees (whether paid in cash or Shares); (b) allow Directors to
participate in the ownership of Walmart through equity for their services as
Walmart Directors; and (c) allow Directors to defer all or a portion of their
Fees (whether paid in cash or Shares). Effective June 4, 2010, the purpose of
this Plan is simply to allow Directors to defer all or a portion of their Fees
(whether paid in cash or Shares), whether awarded or determined by the Board
under the Stock Incentive Plan or otherwise.

 

1.2 Background; Effective Dates.

 

  (a) This Plan was initially adopted on March 7, 1991 and ratified by the
stockholders of Walmart on June 5, 1992. The Plan was subsequently amended and
restated effective January 1, 1997 and approved by stockholders at Walmart’s
1997 Annual Shareholders’ Meeting. The Plan was most recently amended and
restated as of January 1, 2009. Walmart reserved and authorized for issuance
pursuant to the terms and conditions of the Plan 1,000,000 shares of Common
Stock (which number shall be proportionately adjusted to reflect any stock
split, reverse stock split, merger, reorganization, spin-off or other similar
transaction).

 

  (b) At its meeting on March 3, 2010, the Committee approved the amendment of
this Plan to provide that no further Fees shall be paid or Shares awarded under
this Plan on or after June 4, 2010. From and after that date, cash Fees will be
paid to Directors as approved by the Board from time to time and Share grants to
Directors will be awarded by the Board under the Stock Incentive Plan (subject
to approval of an amendment to the Stock Incentive Plan by stockholders).

 

  (c) The Committee has authority pursuant to Section 7.8 of the Stock Incentive
Plan to adopt procedures as it deems appropriate to allow Directors to defer
their Fees (whether in cash or Shares) paid or awarded on or after June 4, 2010,
in accordance with Code Section 409A. Pursuant to such authority, the Committee
hereby amends and restates this Plan to provide for deferral of Fees paid or
awarded on or after June 4, 2010 and renames the Plan the Wal-Mart Stores, Inc.
Director Compensation Deferral Plan.

 

  (d) The terms of the Plan as stated herein (other than Appendix A) shall apply
to all Fees deferred under the Plan on or after January 1, 2005 (whether paid or
awarded pursuant to this Plan prior to June 4, 2010 or paid or awarded by the
Board under the Stock Incentive Plan or otherwise on or after June 4, 2010).
This Plan (other than Appendix A) shall be interpreted and applied at all times
in accordance with Code Section 409A, and guidance issued thereunder.



--------------------------------------------------------------------------------

  (e) Fees deferred under the Plan on or before December 31, 2004, and earnings
thereon, shall continue to be governed at all times by the Plan as in effect on
such date, which Plan is attached hereto as Appendix A. Appendix A shall not be
materially modified (as that phrase is defined by Code Section 409A and guidance
thereunder), formally or informally (including by interpretation), unless such
modification expressly provides that it is intended to be a material
modification within the meaning of Code Section 409A and guidance issued
thereunder.

 

  (f) To the extent Shares are distributed pursuant to this Plan on or after
June 4, 2010, such Shares shall be treated as being authorized from the plan
under which they were awarded, that is, for Shares awarded prior to June 4,
2010, the Director Compensation Plan prior to this amendment and restatement,
and for Shares awarded on or after June 4, 2010, the Stock Incentive Plan. In
the event there are insufficient Shares under the Plan (including Appendix A),
Shares from the Stock Incentive Plan shall be used to pay any benefits under the
Plan to be paid in Shares.

 

1.3 Nature of Accounts.

This Plan is intended to be (and shall be administered as) an unfunded program
for federal tax purposes. Cash Deferral Accounts and Share Deferral Accounts are
entries in the Special Ledger only and are merely a promise to make payments in
the future. Walmart’s obligations under this Plan are unsecured, general
contractual obligations of Walmart.

ARTICLE II

DEFINITIONS

 

2.1 Definitions.

Whenever used in this Plan, the following words and phrases have the meaning set
forth below unless the context plainly requires a different meaning:

 

  (a) Affiliate means any corporation, company limited by shares, partnership,
limited liability company, business trust, other entity, or other business
association with whom Walmart would be considered a single employer under Code
Sections 414(b) and 414(c), except that in applying Code Sections 1563(a)(1),
(2) and (3) for purposes of determining a controlled group of corporations under
Code Section 414(b), the language “at least 50 percent” shall be used instead of
“at least 80 percent” in each place it appears in Code Sections 1563(a)(1),
(2) and (3), and in applying Treas. Regs. Sec. 1.414(c)-2 for purposes of
determining a controlled group of trades or businesses under Code
Section 414(c), the language “at least 50 percent” shall be used instead of “at
least 80 percent” in each place it appears in Treas. Regs. Sec. 1.414(c)-2.

 

  (b) Board means the Board of Directors of Walmart.

 

  (c) Business Day means a day on which trading is conducted on the New York
Stock Exchange.

 

- 2 -



--------------------------------------------------------------------------------

  (d) Cash Deferral Account means an account maintained in the Special Ledger
for a Director to which cash equivalent amounts allocable to the Director under
this Plan are credited.

 

  (e) Code means the Internal Revenue Code of 1986, as amended from time to
time. References to Code sections hereunder shall also include regulations and
other guidance issued under such section.

 

  (f) Committee means the Compensation, Nominating and Governance Committee of
the Board, or any successor committee of the Board granted responsibility and
authority for recommending director compensation.

 

  (g) Common Stock means the common stock, $0.10 par value per share, of
Walmart.

 

  (h) Fees means the amount credited to the Special Ledger for a Director at any
particular time.

 

  (i) Director means any director of Walmart who is not an employee of Walmart
or an Affiliate at the time of service as a director.

 

  (j) Disability means, as determined by the Committee, the Director is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months.

 

  (k) Distribution Date means the last day of the month in which the Director’s
Separation from Service occurs.

 

  (l) Fair Market Value means, as of any date, the closing sales price for a
Share: (1) on the New York Stock Exchange (or if no trading in Shares occurred
on that date, on the last day on which Shares were traded) or (2) if the Shares
are not listed for trading on the New York Stock Exchange, the value of a Share
as determined in good faith by the Committee.

On or before March 31, 2006, Fair Market Value means, as of any date: (A) for
purposes of determining the number of Units to be credited to a Share Deferral
Account upon a Director’s election to defer all or any portion of his or her
Retainer to such account, the average of the highest and lowest prices quoted
for a Share on the New York Stock Exchange on that day, or if no such prices
were quoted for Shares on the New York Stock Exchange for that day for any
reason, the average of the highest and lowest prices quoted on the last Business
Day on which prices were quoted, and (B) for purposes of determining the number
of Units to be credited to a Share Deferral Account as a dividend equivalent,
the closing price for a Share on the New York Stock Exchange on that day, or if
no such prices were quoted for the Shares on the New York Stock Exchange for
that day for any reason, the closing price on the last Business Day on which
prices were quoted. The highest and lowest prices for Shares shall be those
published in the edition of The Wall Street Journal or any successor publication
for the next Business Day.

 

- 3 -



--------------------------------------------------------------------------------

  (m) Fees means the annual or quarterly retainer (including annual or quarterly
retainers for service as the chairperson of a Board committee or as a member of
a Board committee) and per-meeting fees that would, but for an election made
under this Plan, be payable to a Director in Shares or in cash.

 

  (n) A Director is deemed to have engaged in Gross Misconduct if it is
determined that the Director has engaged in conduct detrimental to the best
interests of Walmart or any Affiliate. Examples of conduct detrimental to the
best interests of Walmart or any Affiliate include, without limitation,
violation of Walmart’s Statement of Ethics or other Walmart policy governing a
Director’s behavior while serving as a Director or applicable period thereafter,
or theft, the commission of a felony or a crime involving moral turpitude, gross
misconduct or similar serious offenses while serving as a Director or otherwise
performing services related to Walmart.

 

  (o) Interest Rate means, for each Plan Year, the yield on United States
Treasury securities (not indexed for inflation) with a constant maturity of ten
(10) years, as of the first Business Day of January of such Plan Year, plus 270
basis points. The Interest Rate shall be determined on the basis of Federal
Reserve Statistical Release H-15 (or any successor statistical release of the
Federal Reserve) and, if there is no such statistical release, on the basis of
such other generally recognized source of information concerning the market for
United States Treasury securities as the Committee selects.

 

  (p) Plan means the Wal-Mart Stores, Inc. Director Compensation Deferral Plan
(formerly the Wal-Mart Stores, Inc. Director Compensation Plan), as set forth
herein, and as may hereafter be amended from time to time.

 

  (q) Plan Year means the twelve (12)-month period beginning on each January 1
and ending on each following December 31.

 

  (r) Separation from Service means a Director ceases to be a director of
Walmart or any Affiliate, unless immediately upon such cessation the Director
enters into a relationship with Walmart or any Affiliate which would not be a
Separation from Service under Code Section 409A, in which case a Separation from
Service will be deemed to occur upon the cessation of such relationship as
provided in Code Section 409A.

 

  (s) Share Deferral Account shall mean the account maintained in the Special
Ledger for a Director to which Units allocable to the Director under this Plan
are credited.

 

  (t) Shares means shares of the Common Stock.

 

  (u) Special Ledger means a record established and maintained by Walmart in
which Cash Deferral Accounts and Share Deferral Accounts, and all amounts
credited thereto and transferred or paid therefrom, are noted.

 

- 4 -



--------------------------------------------------------------------------------

  (v) Stock Incentive Plan means the Wal-Mart Stores, Inc. Stock Incentive Plan
of 2010, as amended from time to time.

 

  (w) Unit means a credit to a Share Deferral Account representing one Share.

 

  (x) Walmart means Wal-Mart Stores, Inc., a Delaware corporation.

ARTICLE III

DEFERRAL ELECTIONS

 

3.1 Deferral Election.

 

  (a) For each Plan Year, each Director may elect to defer all or any portion of
his or her Fees to be paid during the Plan Year. Fees that would have been paid
in Shares but for the Director’s election hereunder shall be credited to the
Director’s Share Deferral Account. Fees that would have been paid in cash but
for the Director’s election hereunder shall be credited to the Director’s Share
Deferral Account or Cash Deferral Account, as elected by the Director.

 

  (b) The Director’s election to defer Fees under this Plan (and the election as
to which Account such Fees shall be credited, if applicable) must be made and
filed in accordance with procedures established by the Committee no later than
the December 31 preceding the Plan Year for which the election is to be
effective. Notwithstanding the preceding, with respect to an individual who
becomes a new Director during a Plan Year (either by election or appointment),
the Director’s election must be made and filed:

 

  (1) with respect to Fees to be paid as an annual retainer, prior to the date
the individual becomes a Director (either by election or appointment), and

 

  (2) with respect to per-meeting Fees or Fees to be paid on a quarterly basis,
within thirty (30) days of the date the individual becomes a Director (either by
election or appointment), but such election shall only apply, in the case of
per-meeting Fees, with respect to meetings which occur after the date of such
deferral election.

For purposes of the preceding sentence, an individual who at one point was a
Director, ceased being a Director, and again becomes a Director (either by
election or appointment), shall be considered a new Director only if:

 

  (A) he or she was not eligible to participate in the Plan (or any other plan
or arrangement required by Code Section 409A to be aggregated with the Plan) at
any time during the twenty-four (24)-month period ending on the date he or she
again becomes a Director, or

 

  (B) he or she was paid all amounts previously due under the Plan (and any
other plan or arrangement required by Code Section 409A to be aggregated with
the Plan) and, on and before the date of the last such payment, was not eligible
to continue to participate in this Plan (or any other plan or arrangement
required by Code Section 409A to be aggregated with the Plan) for periods after
such payment.

 

- 5 -



--------------------------------------------------------------------------------

  (c) An election may not be revoked, changed or modified after the applicable
filing deadline specified in subsection (b) above, including with respect to
Fees paid after the individual ceases to be a Director (but the amount deferred
from such former Director’s last Fees shall be reduced pro rata if the Director
elected a whole dollar amount and the Fees are reduced, for example, due to the
Director not completing the full period of service to which the Fees relate). An
election for one Plan Year shall not automatically be given effect for a
subsequent Plan Year, so that if deferral is desired for a subsequent Plan Year,
a separate election must be made by the Director for such Plan Year. If no
election is made for a Plan Year, the Director shall be deemed to have elected
not to defer any of his or her Fees paid during such Plan Year.

The deferral election filed by a new Director under subsection (b)(2) above with
respect to Fees paid on a quarterly basis shall apply only to the Fees payable
to such Director for services rendered as a Director subsequent to the date of
the Director’s election. For this purpose, the amount of Fees payable to such
Director for services rendered subsequent to the Director’s election shall be
determined by multiplying the amount payable on the first quarterly payment date
following the date of the Director’s election by a fraction, the numerator of
which is the number of calendar days beginning on the date of the election and
ending on the quarterly payment date, and the denominator of which is the total
number of calendar days that the Director served as a Director in the quarter
ending on the quarterly payment date.

 

  (d) For purposes of this Section 3.1, the date of a Director’s election is the
date the executed election form is received by the Committee.

ARTICLE IV

DEFERRAL ACCOUNTS

 

4.1 Share Deferral Accounts.

To the extent Fees deferred under this Plan are to be credited to the Director’s
Share Deferral Account, Walmart shall credit to the Director’s Share Deferral
Account on the date such Fees would otherwise have been paid to the Director a
number of Units equal to the dollar amount of such Fees divided by the Fair
Market Value on such date. If Common Stock is the subject of a stock dividend,
stock split, or a reverse stock split, the number of Units then credited to the
Director’s Share Deferral Account shall be increased or decreased, as the case
may be, in the same proportion as the outstanding shares of Common Stock. With
respect to any record date for which any cash dividend is paid on Common Stock,
Walmart shall credit to the Director’s Share Deferral Account on the applicable
dividend payment date an additional number of Units equal to: (a) the aggregate
dollar amount of the dividend that would be paid on a number of Shares equal to
the number of Units credited to the Director’s Share Deferral Account on the
applicable dividend payment date, divided by (b) the Fair Market Value on the
applicable dividend payment date. A Director is not entitled to any voting
rights with respect to Units credited to his or her Share Deferral Account, nor
shall the Director have any other beneficial shareholder rights with respect to
such Units.

 

- 6 -



--------------------------------------------------------------------------------

4.2 Cash Deferral Accounts.

To the extent Fees deferred under this Plan are to be credited to the Director’s
Cash Deferral Account, Walmart shall credit to the Director’s Cash Deferral
Account on the date such Fees would otherwise have been paid to the Director a
cash equivalent amount equal to the dollar amount of such Fees. In addition,
Walmart shall credit a Director’s Cash Deferral Account with interest as
provided in Section 4.3.

 

4.3 Interest on Cash Deferral Accounts.

Each day during a Plan Year, Walmart shall credit a Director’s Cash Deferral
Account with a daily rate of simple interest based on the Interest Rate in
effect for such Plan Year. This Section 4.3 shall be applicable only through the
last day of the month preceding distribution of the Director’s Cash Deferral
Account in a single lump sum payment pursuant to Section 5.3 or the last day of
the month preceding distribution of the initial installment payment of the
Director’s Cash Deferral Account pursuant to Section 5.4.

ARTICLE V

PAYMENT OF DEFERRED FEES

 

5.1 Form of Payment.

 

  (a) A Director may elect to receive payment of the Director’s Deferred Fees in
a single lump sum distribution or in substantially equal annual installments
over a period of up to ten (10) years. A Director’s form of payment election
must be made in accordance with procedures established by the Committee at the
time of such Director’s initial deferral election under Section 3.1 and shall
apply to all of the Director’s Deferred Fees. In the event a Director does not
make a timely form of payment election, the Director shall be deemed to have
elected payment of all of his or her Deferred Fees in a single lump sum
distribution.

Notwithstanding the preceding, the form of payment of any Director who had
Deferred Fees under the Plan as of December 31, 2007 is the last affirmative
election made by such Director on or before such date (in accordance with the
rules of the Plan in effect at such date). Any such Director who failed to make
an affirmative election on or before December 31, 2007 was deemed to have
elected payment of all of his or her Deferred Fees in a single lump sum
distribution.

 

  (b) A Director may change his or her form of payment election (or deemed
payment election) at any time by making a new election (also referred to in this
subsection as a “subsequent election”) on a form approved by and filed with the
Committee; provided, however, that such subsequent election shall be subject to
the following restrictions:

 

  (1) A subsequent election may not take effect until at least twelve
(12) months after the date on which such subsequent election is made;

 

- 7 -



--------------------------------------------------------------------------------

  (2) Payment of the Director’s Deferred Fees may not be made or commence
earlier than five (5) years from the date such payment would have been made or
commenced absent the subsequent election, unless the distribution is made on
account of the Director’s Disability or death;

 

  (3)

Payment of a Director’s Deferred Fees pursuant to a subsequent election must be
completed by the last day of the Plan Year which contains the fifteenth
(15th) anniversary of the Director’s Distribution Date; and

 

  (4) For purposes of this Section 5.1(b) and Code Section 409A, the entitlement
to annual installment payments is treated as the entitlement to a single
payment.

 

5.2 Timing of Payment.

 

  (a) If payment of a Director’s Deferred Fees is to be made in a single lump
sum payment, such payment shall be made within the 90-day period commencing on
the Director’s Distribution Date.

 

  (b) If payment of a Director’s Deferred Fees is to be made in annual
installments, the first such installment shall be made within the 90-day period
commencing on the Director’s Distribution Date, and subsequent installment
payments shall be made within the 90-day period commencing on each applicable
anniversary of the Director’s Distribution Date.

 

  (c) Notwithstanding anything herein to the contrary, any payment to be made
hereunder may be delayed by the Committee in the event the Committee reasonably
anticipates that the making of such payment will violate federal securities laws
or other applicable law. In such event, payment shall be made at the earliest
date on which the Committee reasonably anticipates that the making of such
payment will not cause such a violation.

 

  (d) In no event shall any payment due hereunder be accelerated earlier than,
or delayed past, the date otherwise provided herein, except as permitted by Code
Section 409A.

 

5.3 Amount of Lump Sum Payments.

If payment of the Director’s Deferred Fees is to be made in a single lump sum
distribution, the amount distributed shall be:

 

  (a) cash equal to the total cash equivalent amount credited to the Director’s
Cash Deferral Account as of the last day of the month preceding distribution
(including interest credited through such date as provided in Section 4.3); and

 

- 8 -



--------------------------------------------------------------------------------

  (b) Shares equal to the number of whole Units credited to the Director’s Share
Deferral Account as of the distribution, plus cash equal to the Fair Market
Value of any fractional Share as of the distribution.

 

5.4 Amount of Installment Payments.

If payment of the Director’s Deferred Fees is to be made in installments:

 

  (a) the Director’s Cash Deferral Account will be paid in equal annual
installments in an amount which would fully amortize a loan equal to such Cash
Deferral Account as of the last day of the month preceding distribution of the
initial installment payment (including interest credited through such date as
provided in Section 4.3) over the installment period, with interest calculated
at the Interest Rate in effect for the Plan Year in which the Director’s
Distribution Date occurs; and

 

  (b) a pro rata number of whole Shares credited to the Director’s Share
Deferral Account as of the applicable distribution date will be paid in equal
annual installments, with the Fair Market Value of any fractional Share paid in
cash with each installment.

 

5.5 Distribution Upon Death.

 

  (a) A Director may, by written or electronic instrument delivered to the
Committee in the form prescribed by the Committee, designate primary and
contingent beneficiaries to receive any benefit payments which may be payable
under this Plan following the Director’s death, and may designate the
proportions in which such beneficiaries are to receive such payments. Any such
designation shall be applicable to both Deferred Fees under this Plan and under
Appendix A. A Director may change such designation from time to time and the
last designation filed with the Committee prior to the Director’s death shall
control. In the event no beneficiaries are designated, or if all of the
designated beneficiaries die before all of the Director’s Deferred Fees is
distributed, the Deferred Fees (or balance thereof) shall be paid to the
Director’s estate.

 

  (b) Any unpaid Deferred Fees upon a Director’s death shall be paid in a single
lump sum distribution in the manner provided herein for payment in a single lump
sum distribution to the Director within ninety (90) days of the Director’s
death; provided, however, that in the event a Director’s death occurs after
installment payments with respect to his or her Cash Deferral Account have
commenced pursuant to Section 5.4, the remaining Cash Deferral Account will be
credited with pro rata interest from the date of the installment payment
immediately preceding the Director’s death through the lump sum distribution
date at the Interest Rate applicable to the installment payout.

 

- 9 -



--------------------------------------------------------------------------------

5.6 Gross Misconduct.

This Section 5.6 is effective only with respect to Fees paid or deferred under
this Plan on or after April 1, 2006. Notwithstanding anything herein to the
contrary, benefits under this Plan are contingent upon the Director not engaging
in Gross Misconduct. In the event the Committee or its delegate (which expressly
may include any officer of Walmart or a non-employee third party (such as a law
firm)) determines that a Director has engaged in Gross Misconduct:

 

  (a) the Director shall repay to Walmart all Fees received by the Director
under this Plan from and after the date which is twenty-four (24) months prior
to the date of the behavior serving as the basis for the finding of Gross
Misconduct;

 

  (b) the Director’s Deferred Fees shall be recalculated as if no amounts
(including interest and dividend equivalents under Sections 4.1 and 4.3) were
credited to the Director’s Deferred Fees from and after the date which is
twenty-four (24) months prior to the date of the behavior serving as the basis
for the finding of Gross Misconduct; and

 

  (c) if the Committee or its delegate determines, after payment of amounts
hereunder, that the Director has engaged in Gross Misconduct during the
prescribed period, the Director (or the Director’s beneficiary) shall repay to
Walmart any amount in excess of that to which the Director is entitled under
Section 5.6.

Any amount to be repaid pursuant to this Section 5.6 shall be held by the
Director or beneficiary in constructive trust for the benefit of Walmart and
shall be paid by the Director or beneficiary to Walmart with interest at the
prime rate (as published in The Wall Street Journal) as of the date the
Committee or its delegate determines the Director engaged in Gross Misconduct.
The amount to be repaid pursuant to this Section 5.6 shall be determined on a
gross basis, without reduction for any taxes incurred, as of the date of the
realization event, and without regard to any subsequent change in the fair
market value of a Share. Walmart shall have the right to offset such gain
against any amounts otherwise owed to Director by Walmart (whether hereunder,
pursuant to any benefit plan or other compensatory arrangement). A Director may
appeal a Gross Misconduct determination by the Committee or its delegate as
provided in Article VII.

With respect to any Fees granted by the Board under another plan or Board
resolution, the impact of the Director’s misconduct on such portion of the
Director’s Fees which have not yet been deferred shall be determined under the
terms of plan or resolution.

 

- 10 -



--------------------------------------------------------------------------------

ARTICLE VI

ADMINISTRATION

 

6.1 Administration.

The Committee is responsible for the management, interpretation and
administration of the Plan. The Committee shall have discretionary authority
with respect to the determination of benefits under the Plan and the
construction and interpretation of Plan provisions. In such capacity, the
Committee is granted the following rights and duties:

 

  (a) The Committee shall have the exclusive duty, authority and discretion to
interpret and construe the provisions of the Plan, to determine eligibility for
and the amount of any benefit payable under the Plan, and to decide any dispute
which may rise regarding the rights of Directors (or their beneficiaries) under
this Plan;

 

  (b) The Committee shall have the sole and complete authority to adopt, alter,
and repeal such administrative rules, regulations, and practices governing the
operation of the Plan as it shall from time to time deem advisable;

 

  (c) The Committee may appoint a person or persons to assist the Committee in
the day-to-day administration of the Plan;

 

  (d) The decision of the Committee in matters pertaining to this Plan shall be
final, binding, and conclusive upon Walmart, the Director, such Director’s
beneficiary, and upon any person affected by such decision, subject to the
claims procedure set forth in Article VII; and

 

  (e) In any matter relating solely to a Committee member’s individual rights or
benefits under this Plan, such Committee member shall not participate in any
Committee proceeding pertaining to, or vote on, such matter.

ARTICLE VII

CLAIMS PROCEDURE

 

7.1 General.

Any Director or beneficiary (“claimant”) who believes he or she is entitled to
Plan benefits which have not been paid may file a written claim for benefits
with the Committee within one (1) year of the Director’s Distribution Date. If
any such claim is not filed within one (1) year of the Director’s Distribution
Date, neither the Plan nor Walmart shall have any obligation to pay the disputed
benefit and the claimant shall have no further rights under the Plan. If a
timely claim for a Plan benefit is wholly or partially denied, notice of the
decision shall be furnished to the claimant by the Committee or its delegate
within a reasonable period of time, not to exceed sixty (60) days, after receipt
of the claim by the Committee. Any claimant who is denied a claim for benefits
shall be furnished written notice setting forth:

 

  (a) the specific reason or reasons for the denial;

 

  (b) specific reference to the pertinent Plan provision upon which the denial
is based;

 

- 11 -



--------------------------------------------------------------------------------

  (c) a description of any additional material or information necessary for the
claimant to perfect the claim; and

 

  (d) an explanation of the Plan’s claim review procedure.

 

7.2 Appeals Procedure.

To appeal a denial of a claim, a claimant or the claimant’s duly authorized
representative:

 

  (a) may request a review by written application to the Committee not later
than sixty (60) days after receipt by the claimant of the written notification
of denial of a claim;

 

  (b) may review pertinent documents; and

 

  (c) may submit issues and comments in writing.

A decision on review of a denied claim shall be made by the Committee or its
delegate not later than sixty (60) days after receipt of a request for review,
unless special circumstances require an extension of time for processing, in
which case a decision shall be rendered within a reasonable period of time, but
not later than one hundred twenty (120) days after receipt of a request for
review. The decision on review shall be in writing and shall include the
specific reasons for the denial and the specific references to the pertinent
Plan provisions on which the decision is based.

 

7.3 Calculation of Days.

Any reference in this Article VII to a number of days shall include holidays and
weekends.

ARTICLE VIII

MISCELLANEOUS PROVISIONS

 

8.1 Amendment or Termination of Plan.

The Board or the Committee may amend or terminate this Plan at any time. An
amendment or the termination of this Plan shall not adversely impact the right
of a Director or beneficiary to receive Shares issuable or cash payable at the
effective date of the amendment or termination or any rights that a Director or
a beneficiary has in any Cash Deferral Account or Share Deferral Account at the
effective date of the amendment or termination. No amendment or termination of
the Plan may accelerate the date of payment of a Director’s Deferred Fees,
except as otherwise permitted by Code Section 409A.

 

8.2 Non-Alienability.

A Director shall not have the right to transfer, grant any security interest in
or otherwise encumber rights he or she may have under the Plan, or to any Cash
Deferral Account or any Share Deferral Account maintained for the Director
hereunder or any interest therein. No right or interest of a Director in a Cash
Deferral Account or a Share Deferral Account shall be subject to any forced or
involuntary disposition or to any charge, liability, or obligation of the
Director, whether as the direct or indirect result of any action of the Director
or any action taken in any proceeding, including any proceeding under any
bankruptcy or other creditors’ rights law. Any action attempting to effect any
transaction of that type shall be null, void, and without effect.
Notwithstanding the preceding, distribution may be made to the extent necessary
to fulfill a domestic relations order as defined in Code Section 414(p)(1)(B)
and in accordance with procedures established by the Committee from time to
time; provided, however, that all such distributions shall be made in a single
lump sum payment.

 

- 12 -



--------------------------------------------------------------------------------

8.3 Withholding for Taxes.

To the extent required by law, Walmart shall withhold the amount of cash and
Shares necessary to satisfy Walmart’s obligation to withhold federal, state, and
local income and other taxes on any benefits payable to a Director or
beneficiary under this Plan.

 

8.4 Income and Excise Taxes.

The Director (or the Director’s beneficiary) is solely responsible for the
payment of all federal, state, local income and excise taxes resulting from the
Director’s participation in this Plan.

 

8.5 Successors and Assigns.

The provisions of this Plan are binding upon and inure to the benefit of Walmart
and its successors and assigns, and a Director, the Director’s beneficiaries,
heirs, and legal representatives.

 

8.6 Governing Law.

This Plan shall be governed by the laws of the State of Arkansas, except that
any matters relating to the internal governance of Walmart shall be governed by
the General Corporation Law of Delaware.

 

- 13 -



--------------------------------------------------------------------------------

APPENDIX A

Retainers deferred on or before December 31, 2004 are subject to the terms of
the Plan as it existed as of such date, which Plan is set forth in this Appendix
A. The terms of this Appendix A shall not be materially modified (as that phrase
is defined by Code Section 409A and guidance thereunder), either formally or
informally, unless such modification specifically provides that it is intended
to be a material modification within the meaning of Code Section 409A and
guidance thereunder.

WAL-MART STORES, INC.

DIRECTOR COMPENSATION PLAN

Purpose. This Director Compensation Plan is established to allow the outside
directors of Wal-Mart Stores, Inc. (“Wal-Mart”) to participate in the ownership
of Wal-Mart through ownership of shares of the Wal-Mart common stock or deferred
stock units. In addition, the Plan is intended to allow Wal-Mart’s outside
directors to defer all or a portion of their compensation for their service as
directors.

Definitions. The following words have the definitions given them below.

“Affiliate” means any corporation, company limited by shares, partnership,
limited liability company, business trust, other entity, or other business
association that is controlled by Wal-Mart.

“Board” means the board of directors of Wal-Mart.

“Business Day” means a day on which Wal-Mart’s executive offices in Bentonville,
Arkansas are open for business and on which trading is conducted on the
Exchange.

“Common Stock” means the Common Stock, $0.10 par value per share, of Wal-Mart.

“Compensation Date” means the last Business Day of each calendar quarter.

“Deferral Account” means an account maintained in the Special Ledger for a
Director to which cash equivalent amounts allocable to the Director under this
Plan are credited.

“Director” means any director of Wal-Mart who is not an employee of Wal-Mart or
an Affiliate.

“Distribution Date” means the date on which a Director ceases to be a director
of Wal-Mart or on which a Director becomes employed by Wal-Mart or an Affiliate.



--------------------------------------------------------------------------------

“Fair Market Value” means, as to any particular day, the average of the highest
and lowest prices quoted for a share of Common Stock trading on the New York
Stock Exchange on that day, or if no such prices were quoted for the shares of
Common Stock on the New York Stock Exchange for that day for any reason, the
average of the highest and lowest prices quoted on the last Business Day on
which prices were quoted. The highest and lowest prices for the shares of Common
Stock shall be those published in the edition of The Wall Street Journal or any
successor publication for the next Business Day.

“First Component” means the portion of the Retainer payable to a Director that
accounts for at least one-half of the Retainer and that is payable in Shares and
may be deferred by crediting Units to a Unit Account maintained for the
Director.

“Interest Rate” means the annual rate at which interest is deemed to accrue on
the amounts credited in a Deferral Account for a Director. The annual rate shall
be set by the Board or a committee of the Board and may be changed from time to
time as necessary to reflect prevailing interest rates. [NOTE: The annual rate
in effect for a Plan Year for this purpose shall be determined in accordance
with the following formula in effect as of October 3, 2004: the rate on 10-year
Treasury notes determined as of the first Business Day of January of each Plan
Year, plus 270 basis points. Such formula shall not be modified on or after
October 3, 2004. Notwithstanding the preceding, in light of uncertainty
regarding whether adjustment of the annual rate would constitute a material
modification of the Plan for Code Section 409A purposes, the annual rate was not
adjusted for 2005. The annual rate for 2006 and future years will be adjusted in
accordance with the above formula.]

“Plan Year” means each 12-month period beginning on each January 1 and ending on
each December 31.

“Retainer” means the amount of compensation set by the Board from time to time
as payable to a Director in each Plan Year on the terms and subject to
conditions stated in this Plan, subject to reduction for any portion thereof
that a Director elects to defer as provided in this Plan.

“Second Component” means the balance of the Retainer payable to a Director
(after reduction for the First Component) and that is (1) payable in cash or
(2) by crediting an amount to a Deferral Account maintained for the Director.

“Shares” means shares of the Common Stock.

“Special Ledger” means a record established and maintained by Wal-Mart in which
the Deferral Accounts and Units Accounts for the Directors, if any, and the
Units and/or amounts credited to the accounts are noted.

“Unit Account” shall mean the account maintained in the Special Ledger for a
Director to which Units allocable to the Director under this Plan are credited.

“Unit” means a credit in a Unit Account representing one Share.



--------------------------------------------------------------------------------

Annual Retainer. During each Plan Year in which a person is a Director during
the existence of this Plan, the Director be eligible to receive the Retainer
payable as follows:

At least one-half of the Retainer shall be and, at the Director’s option, up to
the full amount of the Retainer (defined above as the “First Component”) will be
(1) payable to the Director in Shares or (2) at the Director’s option, deferred
by Wal-Mart crediting Units to a Unit Account maintained for the Director as
provided in this Plan.

The balance of the Retainer (defined above as the “Second Component”) shall be
(1) payable in cash or (2) at the Director’s option, deferred by Wal-Mart
crediting a Deferral Account maintained for the Director as provided in this
Plan with an amount that would be otherwise payable to the Director in cash.

The Retainer will be payable in arrears in equal quarterly installments on each
Compensation Date unless deferred as provided below. Each quarterly installment
will consist of one-fourth of the First Component and one-fourth of the Second
Component, if any, for each Director.

Elections. Each Director who was a Director during the prior Plan Year must
elect by no later than December 31 of the prior Plan Year how he or she will
receive the Retainer. Each Director who becomes a Director during a Plan Year
must elect within 30 days after becoming a Director how he or she will receive
the Retainer. Each election must be made by the Director filing an election form
with the Secretary of Wal-Mart. If a Director does not file an election form for
each Plan Year by the specified date, the Director will be deemed to have
elected to receive and defer the Retainer in the manner elected by the Director
in his or her last valid election. Any person who becomes a Director during a
Plan Year and does not file the required election within 30 days will be deemed
to have elected to receive all of the Retainer in Shares. Any election to defer
a portion of the Retainer made by a person who becomes a Director during a Plan
Year will be valid as to the portion of the Retainer received after the election
is filed with the Secretary of Wal-Mart. When an election is made for a Plan
Year, the Director may not revoke or change that election.

The Shares. If a Director elects to receive Shares in payment of all or any part
of the Director’s Retainer, the number of Shares to be issued on any
Compensation Date shall equal one-fourth of the amount of the Retainer to be
paid in Shares for the Plan Year divided by the Fair Market Value of a Share on
the Compensation Date. Any Shares issued under this Plan will be registered
under the Securities Act of 1933, as amended, and, so long as shares of the
Common Stock are listed for trading on the New, York Stock Exchange, will be
listed for trading on the New York Stock Exchange.

The Units. If a Director defers any portion of the Retainer in the form of
Units, then on each Compensation Date, Wal-Mart will credit a Unit Account
maintained for the Director with a number of Units equal to (1) one-fourth of
the dollar amount of the Retainer that the Director has elected to defer in the
form of Units for the Plan Year divided by (2) the Fair Market Value on the
Compensation Date. If the Common Stock is the subject of a stock dividend, stock
split, or a reverse stock split, the number of Units will be increased or
decreased, as the case may be, in the same proportion as the outstanding shares
of Common Stock. Wal-Mart will credit to the Director’s Unit Account on the date
any dividend is paid on the Common Stock, an additional number of Units equal to
(I) the aggregate amount of the dividend that would be paid on a number of
Shares equal to the number of Units credited to the Director’s Unit Account on
the date the dividend is paid divided by (II) the Fair Market Value on that
date.



--------------------------------------------------------------------------------

Deferral Account. If a Director defers receipt of any portion of the Retainer by
having an amount credited to a Deferral Account, then on each Compensation Date,
Wal-Mart will credit to the Director’s Deferral Account an amount equal to
one-fourth of the dollar amount of the Retainer deferred for the Plan Year. On
the last day of each Plan Year, Wal-Mart will also credit the Deferral Account
with interest, calculated at the Interest Rate, on the aggregate amount credited
to the Deferral Account.

[Effective January 1, 2009, Deferral Accounts shall be credited with interest on
a daily basis. The amount of interest to be credited each day shall be a daily
rate of simple interest based on the Interest Rate in effect for the Plan Year.
It has been determined that this modification does not constitute a “material
modification” for purposes of Code Section 409A.]

Distribution of the Amounts in a Unit Account. After the Distribution Date for a
former Director, Wal-Mart will issue to the former Director that number of
Shares equal to the number of Units with which the former Director’s Unit
Account is credited. The former Director may elect to receive all of the Shares
at one time or in up to 10 annual installments as described below. If the
Director has elected to receive all of the Shares at one time, Wal-Mart will
issue the Shares as soon as practicable after the Distribution Date.

If the former Director has elected to receive the Shares in installments, a pro
rata number of Shares will be issued for each installment plus additional Shares
equal to the Units credited to the Unit Account respecting dividends paid on the
Common Stock since the last installment was made. Wal-Mart will issue the first
installment of Shares as soon as practicable after the former Director’s
Distribution Date. The remaining installments of Shares will be issued on or
about each anniversary of the Director’s Distribution Date.

Distribution of the Amounts in a Deferral Account. After the Distribution Date
for a former Director, Wal-Mart will pay the former Director cash equal to the
amount with which the former Director’s Deferral Account is credited. The former
Director may elect to receive all of the cash at one time or in up to 10 annual
installments as described below. If the former Director has elected to receive
all of the cash at one time, Wal-Mart will pay the cash to the former Director
as soon as practicable after the Distribution Date.

If the former Director has elected to be paid the cash in installments, a pro
rata portion of the amount credited to the Deferral Account on the Distribution
Date will be paid in each installment, along with the additional amount credited
to the Deferral Account as interest since the last installment was paid.
Wal-Mart will pay to the former Director the cash to be paid in the first
installment as soon as practicable after the Distribution Date. The remaining
installments of cash shall be paid on or about each anniversary of the
Director’s Distribution Date.

Conversion of Accounts. At any time prior to the Distribution Date, a Director
who has a Deferral Account may convert all or any portion of the Deferral
Account into Units credited to a Unit Account. The number of Units to be
credited to the Director’s Unit Account upon the conversion shall equal (1) the
amount credited to the Director’s Deferral Account so converted divided by
(2) the Fair Market Value on the date of the Director’s election to convert.



--------------------------------------------------------------------------------

At any time prior to the Distribution Date, a Director who has a Unit Account
may convert all or any portion of the Unit Account into a Deferral Account. The
cash amount to be credited to the Director’s Deferral Account upon the
conversion shall equal (1) the number of Units credited to his or her Unit
Account so converted multiplied by (2) the Fair Market Value on the date of the
Director’s election to convert.

Any election to convert must be made on a form prescribed by Wal-Mart and filed
with its Secretary. The conversion of a Unit Account or a Deferral Account shall
be deemed to occur on the date of the Director’s election.

Distribution in the Event of a Director’s Death. Each Director who defers any
part of the Retainer payable to him or her in any Plan Year must designate one
or more beneficiaries of the Director’s Deferral Account and Unit Account, who
may be changed from time to time. The designation of a beneficiary must be made
by filing with Wal-Mart’s Secretary a form prescribed by Wal-Mart. If no
designation of a beneficiary is made, any deferred benefits under this Plan will
be paid to the Director’s or former Director’s estate. If a Director dies while
in office or a former Director dies during the installment payment period,
Wal-Mart will issue the Shares and pay the amounts of cash that are issuable and
payable to the Director or former Director at one time as soon as practicable
after the death of the Director or the former Director.

Timing of Election to Receive Deferred Benefits in Installments. If the Director
wants the benefits distributed in installments, the election to receive payments
in installments must be on file for a period of at least 12 full months prior to
the Director ceasing to be a director of Wal-Mart. The last valid election on
file with Wal-Mart’s Secretary for at least 12 full months will be given effect
by Wal-Mart in distributing the benefits.

Withholding for Taxes. Wal-Mart will withhold the amount of cash and Shares
necessary to satisfy Wal-Mart’s obligation to withhold federal, state, and local
income and other taxes on any benefits received by the Director, the former
Director or a beneficiary under this Plan.

No Transfer of Rights under this Plan. A Director or former Director shall not
have the right to transfer, grant any security interest in or otherwise encumber
rights he or she may have under this Plan, any Deferral Account or any Unit
Account maintained for the Director or former Director or any interest therein.
No right or interest of a Director or a former Director in a Deferral Account or
a Unit Account shall be subject to any forced or involuntary disposition or to
any charge, liability, or obligation of the Director or former Director, whether
as the direct or indirect result of any action of the Director or former
Director or any action taken in any proceeding, including any proceeding under
any bankruptcy or other creditors’ rights law. Any action attempting to effect
any transaction of that type shall be null, void, and without effect.
Notwithstanding the preceding, distribution may be made to the extent necessary
to fulfill a domestic relations order as defined in Code Section 414(p)(1)(B)
and in accordance with procedures established by the Committee from time to
time; provided, however, that all such distributions shall be made in a single
lump sum payment.



--------------------------------------------------------------------------------

Unfunded Plan. This Plan will be unfunded for federal tax purposes. The Deferral
Accounts and the Unit Accounts are entries in the Special Ledger only and are
merely a promise to make payments in the future. Wal-Mart’s obligations under
this Plan are unsecured, general contractual obligations of Wal-Mart.

Amendment and Termination of the Plan. The Board or the Compensation and
Nominating Committee of the Board may amend or terminate this Plan at any time.
An amendment or the termination of this Plan will not adversely affect the right
of a Director, former Director, or Beneficiary to receive Shares issuable or
cash payable at the effective date of the amendment or termination or any rights
that a Director, former Director, or a Beneficiary has in any Deferral Account
or Unit Account at the effective date of the amendment or termination. If the
Plan is terminated, however, Wal-Mart may, at its option, accelerate the payment
of all deferred and other benefits payable under this Plan.

Governing Law. This Plan shall be governed by the laws of the State of Arkansas,
except that any matters relating to the internal governance of Wal-Mart shall be
governed by the General Corporation Law of Delaware. Wal-Mart has right to
interpret this Plan, and any interpretation by Wal-Mart shall be conclusive as
to the meaning of this Plan.

Effective Date and Transition. This Plan amends and restates in full the
Wal-Mart Stores, Inc. Directors Deferred Compensation Plan adopted on March 7,
1991 and as ratified by the stockholders of Wal-Mart on June 5, 1992. The
effective date of this amendment and restatement of that Plan shall be
January 1, 1997, and the Plan became operative and in effect on the date,
subject only to the ratification of the Plan by the stockholders of Wal-Mart at
Wal-Mart’s 1997 annual stockholders’ meeting. The Board has reserved and
authorized for issuance pursuant to the terms and conditions of this Plan
1,000,000 shares of Common Stock.